Name: 83/94/EEC: Commission Decision of 28 February 1983 authorizing the Hellenic Republic to adopt protective measures in respect of imports of certain products
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1983-03-05

 Avis juridique important|31983D009483/94/EEC: Commission Decision of 28 February 1983 authorizing the Hellenic Republic to adopt protective measures in respect of imports of certain products Official Journal L 058 , 05/03/1983 P. 0010 - 0013*****COMMISSION DECISION of 28 February 1983 authorizing the Hellenic Republic to adopt protective measures in respect of imports of certain products (83/94/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Greece, and in particular Article 130 thereof, Whereas in its applications of 13 and 18 January and 18 February Greece provided the Commission with information enabling the Commission to ascertain that diffficulties had arisen which are serious and liable to persist in certain sectors; Whereas by Decision 83/15/EEC of 19 January 1983 (1) the Commission, in order to avoid deterioration of the existing economic situation, authorized Greece to introduce until 1 March 1983 surveillance measures for imports of the products covered by the said Decision; Whereas the purpose of introducing these temporary arrangements was to enable the Commission to obtain the information needed for a decision as to the substance of the applications for protective measures presented by the Greek Government; Whereas the Commission, by Decision 83/41/EEC of 2 February 1983 (2), took decisions as to the substance, with regard to certain sectors, of the applications of 13 and 18 January 1983; Whereas the Commission is now in possession of sufficient data to enable it to take a decision on some of the sectors referred to in the Greek authorities' applications but not covered by Decision 83/41/EEC; Whereas the goods to which this Decision applies result from specific production processes and are clearly distinguishable from other related products; whereas accordingly the situation involves 'sectors' within the meaning of Article 130 of the Act of Accession; Whereas in the sprayer sector imports from all sources rose from approximately 78 000 to 95 000 kilograms, a rise of 22 %, between 1981 and 1982; whereas 93 % of these imports are from the Member States; whereas both consumption and domestic production are declining in this sector; whereas industry in this sector consists of small and medium-sized enterprises situated for the most part in the island of Crete; whereas in consequence the difficulties in question may result in serious deterioration of the economic situation of a given area; whereas the sector is being restructured to face external competition and adjust to the operation of the common market; Whereas in the taps sector production declined by 65 % between 1980 and 1982 and by 41 % between 1981 and 1982; whereas exports fell from 414 tonnes in 1981 to 146 tonnes in 1982, which is equivalent to a fall of 283 %; whereas imports originating in or coming from the Member States, accounting for 90 % of total imports, diminished slightly between 1981 and 1982; whereas, however, because of the crisis in the sector concerned their market share rose from 47 % in 1980 to 57 % in 1981 and to 67 % in 1982, when the estimated volume of such imports was 2 300 tonnes; Whereas in the babies' napkins sector, imports from all sources have risen constantly since 1978, from 28 million pieces to around 120 million pieces in 1982, equivalent to an increase of 428 %; whereas 94 % of these imports are from the Member States; whereas under pressure of imports domestic production, which amounted to 130 million pieces in 1980, went down to 118 million pieces in 1981 and to around 90 million pieces in 1982; whereas accordingly the market share held by domestic production fell from 72 % in 1980 to 46 % in 1982; Whereas in the umbrellas sector total imports rose by around 358 % between 1980 and 1982; whereas this increase results from imports originating in third countries, of which around 87 % from Taiwan, which rose from 95 000 units in 1980 to 260 940 units in 1981 and subsequently to around 355 000 units in 1982, which is equivalent to a rise of 374 %; whereas in addition imports of such products originating in or coming from the Member States fell by 50 % between 1981 and 1982; whereas, furthermore, domestic production declined from 400 000 to 180 000 items from 1980 to 1982; Whereas imports into Greece of mechanical cultivators of 4 kW power or less originating in or coming from Japan and of ceramic tableware (other than porcelain) originating in or coming from Japan or Spain have shown a marked tendency to increase which, if it continued, would be likely to result in serious difficulties for the economy of a region or to cause for the sectors of the economy concerned, serious difficulties which would be liable to persist; Whereas the Commission is not able on the basis of this information to take a decision on the steps for Greece to take in order to restore balance to the situation and adapt the sectors concerned to the economy of the common market; whereas it is therefore necessary, in order to prevent the situation becoming worse, to authorize Greece to establish surveillance arrangements for these imports; Whereas the volume of imports of products from the Member States is the main source of the difficulties described by the Greek authorities in their applications; whereas Greece's trade deficit with the Community rose from one-third of the total trade deficit in 1981 to nearly two-thirds in 1982; Whereas the employment situation in all the sectors referred to above is critical; whereas, for example, in the taps sector the number of jobs declined from 2 800 in 1978 to 980 in 1982; whereas in the babies' napkins sector employment declined from 1 800 persons in 1980 to 1 200 in 1982, which is equivalent to a drop of 33 % in the four production units concerned; whereas in the umbrellas sector employment fell from 1 500 to 1 000 persons in 1982; Whereas, accordingly, limitation until 1 January 1984 on the quantities imported in the sectors concerned, accompanied by surveillance measures in respect of certain third countries, should make it possible to begin the process of improving and restoring the balance of the situation in the sectors concerned under Greece's five-year plan; whereas this should enable the sectors, in particular the firms concerned, to adjust to Community competition; Whereas in the case of the babies' napkins sector, the measures adopted should take account of imports since the presentation of the application by the Greek Government on 13 January 1983, as the Commission found that the conditions for applying Article 130 of the Act of Accession were met on that date; Whereas in the case of the other sectors, namely sprayers, taps and umbrellas, the application relating to which was presented on 18 February 1983, the measures adopted may apply only from that date; whereas, furthermore, imports of these products from 1 January to 17 February 1983 should be taken into account; whereas consequently the Greek authorities can deduct such imports from the overall limits authorized by this Decision; Whereas in order that the quantities authorized may be distributed equitably among the Member States and among the firms concerned, Greece must respect existing trade flows; Whereas the smooth implementation of this Decision requires the establishment of information and consultation procedures between the Commission and the Greek authorities; Whereas this Decision is justified only if the conditions for application specified in Article 130 of the Act of Accession continue to be met and the Commission may, therefore, find it necessary to amend or repeal it; Whereas the Commission is obliged to give priority to such measures as will least disturb the functioning of the common market, HAS ADOPTED THIS DECISION: Article 1 The Hellenic Republic is hereby authorized to limit or subject to monitoring under the conditions specified below, imports into Greece of the products listed in Article 2. Article 2 Imports into Greece of sprayers covered by NIMEXE codes 84.21-13, 84.21-16 or 84.21-18, originating in or coming from the Member States, shall be limited to 95 000 kilograms; imports of such products originating in or coming from third countries shall be subject to the monitoring arrangements specified in Article 3. Imports into Greece of taps, cocks and valves covered by NIMEXE codes 84.61-31, 84.61-33, 84.61-35, 84.61-41, 84.61-45, 84.61-59, 84.61-69 and 84.61-99, originating in or coming from the Member States, shall be limited to 2 300 tonnes; imports of such products originating in or coming from third countries shall be subject to the monitoring arrangements specified in Article 3. Imports into Greece of babies' napkins falling within subheading 48.21 B of the Common Customs Tariff, originating in or coming from the Member States, shall be limited to 100 million pieces; imports of such products originating in or coming from third countries shall be subject to the monitoring arrangements specified in Article 3. Imports into Greece of umbrellas falling within heading No 66.01 of the Common Customs Tariff, originating in or coming from Taiwan, may not exceed 250 000 units; imports of such products originating in or coming from other third countries shall be subject to the monitoring arrangements specified in Article 3. Imports into Greece of mechanical cultivators of 4 kW power or less, covered by NIMEXE code 87.01-12, originating in or coming from Japan, and of ceramic tableware (other than porcelain), falling within heading No 69.12 of the Common Customs Tariff, originating in or coming from Japan or Spain, shall be subject to the monitoring arrangements provided for in Article 3. Article 3 For the purposes of implementing monitoring arrangements for the products referred to in Article 2, Greece shall subject imports of such products to the presentation of an import document to be issued by the Greek authorities, free of charge and in respect of any quantity requested, within a period of not more than five working days from the date of application. The Greek authorities shall inform the Commission immediately of any appreciable increase in imports of the products concerned by comparison with the situation on the date on which this Decision takes effect. Article 4 For the purpose of administering the import limitations provided for by this Decision, the Greek authorities shall respect existing trade flows, as regards both the country of origin or consignment of the products concerned and the firms involved. Article 5 The Greek authorities shall communicate to the Commission, not later than 15 April for the first quarter of 1983, 15 July for the second quarter, 15 October for the third quarter and 31 December for the fourth quarter, the data relating to imports effected in the foregoing periods. These data, broken down by country, shall cover the quantities of products actually imported and the import documents issued. Article 6 1. This Decision shall take effect on 13 January 1983 as regards the babies' napkins sector. 2. This Decision shall take effect on 18 February 1983 for the sprayers, taps and umbrellas sectors. For each of these sectors, the Greek authorities may deduct the total volume of imports effected between 1 January 1983 and 17 February 1983 from the corresponding limit stipulated in Article 2. 3. This Decision shall take effect on 1 March 1983 for the goods which are subject to monitoring arrangements under this Decision. 4. This Decision shall cease to have effect on 1 January 1984. Article 7 The Commission will monitor the application of this Decision and may amend or repeal it. Any difficulties arising from application of this Decision shall be examined jointly by the Greek authorities and the Commission. Article 8 This Decision is addressed to the Member States. Done at Brussels, 28 February 1983. For the Commission Ã tienne DAVIGNON Vice-President (1) OJ No L 17, 21. 1. 1983, p. 52. (2) OJ No L 37, 9. 2. 1983, p. 13.